Exhibit 10.17
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT



This Amended and Restated Employment Agreement (this "Agreement") is made as of
this 17th day of March, 2009, by and between BE Aerospace, Inc., a Delaware
corporation (the "Company") and Stephen R. Swisher (the "Employee").


RECITALS


WHEREAS, the Company wishes to employ the Employee and the Employee wishes to
accept such employment on the terms and conditions hereafter set forth; and


WHEREAS, the Company wishes to make secure for itself the experience, abilities
and services of the Employee and to prevent the loss of such experience,
services and abilities; and


WHEREAS, the Employee has successfully completed drug/substance abuse testing,
and the Company has received the results of such testing;


NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto, each intending to be legally
bound, do hereby agree as follows:


l.  Employment.  The Company shall employ the Employee, and the Employee shall
perform services for and continue in the employment of the Company, for an
initial period of one (1) year commencing on July 1, 1998, and ending on June
30, 1999, whereupon the Employee’s employment hereunder shall automatically be
extended from year to year for additional one (1)-year periods on and after July
1, 1999, until either the Company or the Employee gives the other party at least
thirty (30) days written notice prior to the then-applicable "Expiration Date"
(as hereinafter defined of its or his desire to terminate this Agreement, unless
the Employee's employment is terminated earlier pursuant to this Agreement as
hereinafter set forth.  For purposes of this Agreement (i) the term "Employment
Period" shall mean the initial one (1) year period and all extensions thereof,
if any, as aforesaid, and (ii) the term "Expiration Date" shall mean June 30 of
either calendar year 1999 or any subsequent calendar year if the Employment
Period is extended on and after July 1, 1999.


2.  Position and Duties.  The Employee shall serve the Company in the capacity
of Vice President-Finance and Corporate Controller of the Company and, shall be
accountable to, and shall have such other powers, duties and responsibilities,
consistent with this capacity, as may from time to time be prescribed by the
Senior Vice President and Chief Financial Officer of the Company, or his
designee.  The Employee shall perform and discharge, faithfully, diligently and
to the best of his ability, such powers, duties and responsibilities.  The
Employee shall devote all of his working time and efforts to the business and
affairs of the Company.


3.  Compensation.


(a)  Salary.  During the Employment Period, the Employee shall receive a salary
(the "Salary") payable at the rate of $272,506 per annum.  Such rate may be
adjusted from time to
time by the Senior Vice President and Chief Financial Officer; provided,
however, that it shall at no time be adjusted below the Salary then in
effect.  The Salary shall be payable biweekly or in accordance with the
Company’s current payroll practices, less all required deductions.  The Salary
shall be pro-rated for any period of service less than a full year.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  Incentive Bonus.  During the Employment Period, the Employee may receive a
performance bonus of up to eighty (80%) percent, as determined by the Company in
its sole discretion.  The incentive bonus shall be paid in accordance with
Company policy but in no event later than March 15th of the year following the
year in which it is earned.


(c)  Expenses.  During the Employment Period, the Employee shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
him on behalf of the Company in accordance with the Company's policies in effect
from time to time.


(d)  Fringe Benefits.  During the Employment Period, the Employee shall be
entitled to participate in or receive benefits under any life or disability
insurance, health, pension, retirement and accident plans or arrangements made
generally available by the Company to its employees, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
and arrangements in effect from time to time.  In accordance with the Company's
policies in effect from time to time, the Employee shall also be entitled to
paid vacation in any fiscal year during the Employment Period as well as all
paid holidays given by the Company to its employees.


4.  Termination and Compensation Thereon.


(a)  Termination Date.  Subject to the terms and conditions of this Agreement,
the Employee's employment pursuant to this Agreement may be terminated either by
the Employee or the Company at any time and for any reason.  The term
"Termination Date" shall mean (i) if the Employee’s employment is terminated (x)
by his death, the date of his death; or (y) for any other reason, the date on
which the Employee incurs a Separation from Service.


(b)  Death.  The Employee’s employment hereunder shall terminate upon his
death.  In such event, the Company shall, within thirty (30) days following the
date of death, pay to such person as the Employee shall have designated in a
notice filed with the Company, or, if no such person shall have been designated,
to his estate, a lump sum amount equal to the Salary (at the rate in effect as
of the Termination Date) payable during the period from the Termination Date
through the Expiration Date.


(c)   Incapacity.  If, in the reasonable judgment of the President and Chief
Operating Officer, as a result of the Employee’s incapacity due to physical or
mental illness, the Employee shall have been absent from his full-time duties as
described hereunder for the entire period of six (6) consecutive months
("Incapacity"), the Employee’s employment shall terminate at the end of the six
(6)-month period.  In such event, upon the Termination Date, the Company shall
pay to the Employee a lump sum payment equal to the Salary (at the rate in
effect as of the Termination Date) payable during the period from the
Termination Date through the Expiration Date.  The lump sum payment shall be
made within sixty (60) days following the Termination Date, provided that prior
to the payment date the Employee signs a waiver and release agreement in the
form provided by the Company and such waiver and release becomes effective and
irrevocable in its entirety prior to such date.  If the waiver and release does
not become effective and irrevocable on or prior to the payment date set forth
in the preceding sentence, the Company shall have no further obligations
pursuant to Sections 4(c) or 4(g).  The Company’s obligation to pay the Employee
his Salary and benefits (to the extent not previously paid) shall terminate if
the Employee subsequently takes other employment to the extent of the Employee’s
salary and benefits from such subsequent employment.  Any dispute between the
President and Chief Operating Officer and the Employee with respect to the
Employee’s Incapacity shall be settled by reference to a competent medical
authority mutually agreed to by the President and Chief Operating Officer and
the Employee, whose decision shall be binding on all parties.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)   Termination by the Company for Cause; Resignation by the Employee.


(i)  If the Employee's employment is terminated by the Company for Cause or the
Employee resigns his employment for any reason (other than pursuant to Section
4(f)), the Company shall have no further obligations to the Employee hereunder
after the Termination Date, except for unpaid Salary and benefits accrued
through the Termination Date.


(ii)  For purposes of this Agreement, "Cause" shall mean (i) the Employee's
material failure, refusal or neglect to perform and discharge his powers, duties
and responsibilities hereunder (including duties prescribed by the President and
Chief Operating Officer pursuant to Section 2), other material breach of the
terms hereof, or breach of any fiduciary duties he may have because of any
position he holds with the Company or any subsidiary or affiliate thereof; or
(ii) a felony conviction or a conviction for any crime involving the Employee's
personal dishonesty or moral turpitude.


(e)  Termination Without Cause.  The Company may terminate the Employee’s
employment hereunder at any time without Cause.  In such event, the Company
shall pay to the Employee a lump sum payment equal to the salary payable during
the period from the Termination Date through the Expiration Date at the rate in
effect on the Termination Date.  In addition, the Company will pay the Employee
one (1) times the Salary in effect as of the Termination Date, which sum shall
not be prorated and shall be paid in addition to the salary due and payable
under the second sentence of this Section 4(e).  The lump sum payment shall be
made within sixty (60) days following the Termination Date, provided that prior
to the payment date the Employee signs a waiver and release agreement in the
form provided by the Company and such waiver and release becomes effective and
irrevocable in its entirety prior to such date.  If the waiver and release does
not become effective and irrevocable on or prior to the payment date set forth
in the preceding sentence, the Company shall have no further obligations
pursuant to Sections 4(e) or 4(g).


(f)   Change of Control.


(i)  If a "Change of Control" occurs during the Employment Period and, following
or in connection with such Change of Control, this Agreement or the Employee’s
employment is terminated for any reason (other than for Cause), or the Employee
resigns his employment because any of the Employee’s position, powers, duties or
responsibilities under Section 2 above are materially reduced without his
agreement, or any compensation or benefit payable or otherwise extended  to the
Employee hereunder (including without limitation Salary, incentive bonus and
fringe benefits set forth in Section 3 above) is eliminated or materially
reduced, the Company or its successor  in interest shall give prompt notice to
the Employee of any such elimination or reduction and pay to the Employee a lump
sum amount equal to:


(x) the Employee’s Salary (at the rate in effect as of the Termination Date),
payable during the period from the Termination Date through the Expiration Date;
and
 
(y) the Salary (at the rate in effect as of the date of the Change of Control).


The lump sum payment shall be made within thirty (30) days following the
Termination Date.


(ii)  For purposes of this Agreement, a "Change of Control" shall mean a "change
in control event" within the meaning of the default rules under Section 409A of
the U.S. Internal Revenue Code of 1986, as amended, and the regulations and
guidance promulgated thereunder ("Section 409A").  The obligations of the
Company pursuant to this Section 4(f) shall survive any termination of this
Agreement or the Employee's employment or any resignation of such employment by
the Employee pursuant to this Section 4(f).
 
 
 

--------------------------------------------------------------------------------

 
 
(g)   Benefit Continuation.  If the Employee's employment is terminated pursuant
to Sections 4(c), 4(e) or 4(f), the Company shall provide the Employee and his
eligible dependents with continued participation in medical, dental and health
benefit plans available to the Company’s executive officers on similar terms and
conditions as active executives, from the Termination Date until the earlier of
(i) the Expiration Date and (ii) the date the Employee becomes eligible for
comparable benefits provided by a third party; provided, however, that the
continuation of such benefits shall be subject to the respective terms of the
applicable plan, in effect from time to time, and the timely payment by the
Employee of his applicable share of the applicable premiums in effect from time
to time.  To the extent that reimbursable medical and dental care expenses
constitute deferred compensation for purposes of Section 409A, the Company shall
reimburse the medical and dental care expenses as soon as practicable consistent
with the Company’s practice, but in no event later than the last day of the
calendar year next following the calendar year in which such expenses are
incurred.


5.   Amendments.  No amendment to this Agreement or any schedule hereto shall be
effective unless it shall be in writing and signed by each party hereto.


6.   Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed given when delivered personally or sent by telecopy
or three days after being mailed by registered or certified mail (return receipt
requested) to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):


If to the Company, to it at:




BE Aerospace, Inc.
1400 Corporate Center Way
Wellington, FL  33414
Attention: Senior Vice President & CFO


with a copy to:


BE Aerospace, Inc.
1400 Corporate Center Way
Wellington, FL  33414
Attention:  General Counsel


If to the Employee, to him at:


14643 Draft Horse Lane
Wellington, FL  33414


7.   Entire Agreement.  This Agreement constitutes the entire agreement among
the parties hereto pertaining to the subject matter hereof and supersedes all
prior and contemporaneous agreements, understandings, negotiations and
discussions, whether oral or written, of the parties; provided, however, that
this Agreement shall not supersede the Proprietary Rights Agreement dated as of
the date hereof between the Employee and the Company attached as Exhibit A,
which is incorporated herein by reference.
 
 
 

--------------------------------------------------------------------------------

 
 
8.   Headings.  The headings in this Agreement are for convenience of reference
only and shall not alter or otherwise affect the meaning hereof.


9.   Counterparts.  This Agreement may be executed in any number of counterparts
which together shall constitute one instrument.


10.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws (other than the conflict of laws rules) of the State of
Florida and shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.


11.  Withholding.  All payment made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.


12.  Section 409A.


(a)  If any amounts that become due under Section 4 of this Agreement constitute
"nonqualified deferred compensation" within the meaning of Section 409A, payment
of such amounts shall not commence until the Employee incurs a "Separation from
Service" (as defined below) if and only if necessary to avoid accelerated
taxation or tax penalties in respect of such amounts.


(b)  Notwithstanding any provision of this Agreement to the contrary, if the
Employee is a "Specified Employee" (as defined below) he shall not be entitled
to any payments upon a Separation from Service until the earlier of (i) the date
which is the first (1st) business day following the date that is six (6) months
after the Employee’s Separation from Service for any reason other than death or
(ii) the Employee’s date of death.  The provisions of this Section 12(b) shall
only apply if required to comply with Section 409A.


(c)  For purposes of this Agreement, "Separation from Service" shall have the
meaning set forth in Section 409A(a)(2)(A)(i) and determined in accordance with
the default rules under Section 409A.  "Specified Employee" shall have the
meaning set forth in Section 409A(a)(2)(B)(i), as determined in accordance with
the uniform methodology and procedures adopted by the Company and then in
effect.


(d)  It is intended that the terms and conditions of this Agreement comply with
Section 409A.  If any provision of this Agreement contravenes any regulations or
Treasury guidance promulgated under Section 409A, or could cause any amounts or
benefits hereunder to be subject to taxes, interest and penalties under Section
409A, the Company may, in its sole discretion and without the Employee’s
consent, modify the Agreement to:  (i) comply with, or avoid being subject to,
Section 409A, (ii) avoid the imposition of taxes, interest and penalties under
Section 409A, and/or (iii) maintain, to the maximum extent practicable, the
original intent of the applicable provision without contravening the provisions
of Section 409A. This Section 12(d) does not create an obligation on the part of
the Company to modify this Agreement and does not guarantee that the amounts or
benefits owed under this Agreement will not be subject to interest and penalties
under Section 409A.


(e)  Anything in this Agreement to the contrary notwithstanding, no
reimbursement payable to the Employee pursuant to any provisions of this
Agreement or pursuant to any plan or arrangement of the Company Group covered by
this Agreement shall be paid later than the last day of the calendar year
following the calendar year in which the related expense was incurred, except to
the extent that the right to reimbursement does not provide for a "deferral of
compensation" within the meaning of Section 409A.  No amount reimbursed during
any calendar year shall affect the amounts eligible for reimbursement in any
other calendar year.
 
 
 

--------------------------------------------------------------------------------

 
 
13.  Enforceability; Waiver.  The invalidity and unenforceability of any term or
provision hereof shall not affect the validity or enforceability of any other
term or provision hereof.  The Employee's or the Company's failure to insist
upon strict compliance with any provision hereof or any other provision of this
Agreement or the failure to assert any right that the Employee or the Company
may have hereunder, shall not be deemed to be a waiver of such provision or
right or any other provision or right of this Agreement.  Similarly, the waiver
by any party hereto of a breach of any provision of this Agreement by the other
party will not operate or be construed as a waiver of any other or subsequent
breach by such other party.


14.  Assignment.  This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, successors and permitted
assigns.  This Agreement may be assigned by the Company.  The Employee may not
assign or delegate his duties under this Agreement without the Company’s prior
written approval.


15.  Survival.  The entitlement of the Employee and the obligations of the
Company pursuant to Section 4 hereof shall each survive any termination or
expiration of this Agreement, or any termination or resignation of the
Employee’s employment, as the case may be.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

 
EMPLOYEE
             
Stephen R. Swisher
         
BE AEROSPACE, INC.
             
Thomas P. McCaffrey
 
Senior Vice President and Chief Financial Officer

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Proprietary Rights Agreement